Exhibit 10.1

EXECUTIVE

EMPLOYMENT CONTRACT

MADE this 17th day of May 2016, by and between CNB FINANCIAL CORPORATION, a
Pennsylvania business corporation and CNB BANK, a state banking institution
organized under the laws of the Commonwealth of Pennsylvania, with principal
office at Thirty-One South Second Street, P.O. Box 42, Clearfield, Pennsylvania,
16830, (hereinafter collectively referred to as “CNB”);

A

N

D

JOSEPH B. BOWER, JR., an adult individual, with mailing address of c/o CNB BANK,
P.O. Box 42, 31 South Second Street, Clearfield, Pennsylvania, 16830,
(hereinafter “MR. BOWER”).

WHEREAS, MR. BOWER became the President and CEO of both CNB Bank and
CNB Financial Corporation, effective January 1, 2010; and,

WHEREAS, MR. BOWER previously served as CNB Financial Corporation’s Secretary
and Treasurer, and as the Executive Vice-President & Cashier and Chief Operating
Officer of CNB Bank; and,

WHEREAS, the Parties entered previous Executive Employment Contracts on the
basis of MR. BOWER’S preceding capacities with CNB; and,

WHEREAS, the Parties wish to extend their earlier agreements and replace them
with this Agreement, and to memorialize their contractual relationship.



--------------------------------------------------------------------------------

NOW WITNESSETH:

The Parties for themselves, their heirs, successors and assigns, in
consideration of their mutual promises contained herein, intending to be legally
bound, hereby agree to the following terms and conditions.

1. PRIOR AGREEMENTS: The Parties terminate all prior written and verbal
employment agreements between them effective as of the date hereof.

2. EMPLOYMENT: CNB will employ MR. BOWER as the President of CNB Financial
Corporation and the President and CEO of CNB Bank, MR. BOWER agrees to serve in
those capacities. MR. BOWER promises that during the term of this Agreement he
shall dedicate his full time, attention and energies to his employment with CNB.
MR. BOWER further promises that he will report to CNB’s Board of Directors,’
carry out its decisions and otherwise abide by and enforce the policies of CNB.

MR. BOWER shall also perform such other reasonable duties as may hereafter be
assigned to him by CNB consistent with his abilities and position, including but
not limited to services to CNB’s parent CNB Financial Corporation and its other
subsidiaries.

MR. BOWER will not engage in any other employment during the term of this
Agreement, nor shall he engage in self-employed activities.

MR. BOWER also recognizes that CNB’s success and recognition depend on his
involvement with charitable and social organizations. In this regard, MR. BOWER
agrees to engage in such social and charitable activities or organizations as
are consistent with his personal responsibilities and with his position with
CNB.

MR. BOWER shall also comply with all other CNB procedures and policies now or
hereafter in effect.

 

2



--------------------------------------------------------------------------------

MR. BOWER further agrees that he and the members of his family shall comport
themselves at all times in a manner that reflects upon CNB in a positive
fashion.

3. TERM: The term of this Agreement shall be for three (3) years commencing on
January 1, 2016, and ending on December 31, 2018, unless terminated sooner
pursuant to the other provisions of this Agreement. The Compensation Committee
of CNB (the “Committee”) shall conduct an annual review of the MR. BOWER’s
performance prior to each December 31st during the term and may, on the basis of
such review, with the ratification of the Board of CNB and by notice to
MR. BOWER, offer to extend the term of this Agreement for an additional one
(1)-year period. In such event, the term of this Agreement shall be deemed
extended in the absence of objection from MR. BOWER by written notice to CNB
given within ten (10) business days after his receipt of CNB’s offer of
extension.

However, the provisions of Paragraphs 6 and 7 shall continue in force and in
accordance with the provisions therein and shall survive the expiration or
termination of the term of employment.

4. COMPENSATION: MR. BOWER’s salary shall be established by the Board of
Directors. MR. BOWER may also receive such annual increases, stock, stock rights
and bonuses as may from time to time be awarded by the Board of Directors.

CNB will also provide MR. BOWER with a family membership at the
Clearfield-Curwensville Country Club. In addition, MR. BOWER will also be
provided an automobile, automobile insurance, fuel and maintenance for said
vehicle.

5. OTHER BENEFITS: MR. BOWER shall participate in CNB’s retirement plan, health
insurance plan, life insurance plan and receive such other benefits as CNB from
time to time may provide to its employees.

 

3



--------------------------------------------------------------------------------

MR. BOWER shall also be entitled to 28 days paid vacation plus such sick leave
as he may reasonable and actually require, both of which are, consistent with
the past practice of senior executives at CNB and upon condition that, in the
opinion of the Board of Directors the amount and timing of his vacation does not
unreasonably interfere with or detract from the fulfillment of his duties under
this agreement.

MR. BOWER shall be entitled to bereavement and such other employee benefits as
now or hereafter granted by CNB’s personnel policies.

6. CONFIDENTIAL INFORMATION: MR. BOWER acknowledges and agrees that as an
inducement to CNB to employ him and enter this written contract with him, that
he shall not disclose, directly or indirectly, intentionally or unintentionally,
during the term of this contract or at any time after its termination, any of
CNB’s proprietary information, account information, customer lists, customer
information, policies, pricing, strategy, codes, strategic plan, plans for
expansion or business development or other information of a confidential nature
(hereinafter referred to as “Confidential Information”), whatsoever regarding
CNB without first obtaining the prior, written consent from CNB’s Chairperson of
the Board that such disclosure is authorized. Communications with CNB’s
employees, customers and business relations are excepted from the foregoing
prohibition during the term of this Agreement to the extent that such
communications are consistent with MR. BOWER’s duties.

Confidential Information shall include all information recorded, memorialized or
communicated in any form whether written, printed, verbal, video, photographic,
electronic, magnetic, digital or otherwise. This shall also include such
confidential information as MR. BOWER may have memorized or remembered
notwithstanding Pennsylvania or other law to the contrary.

 

4



--------------------------------------------------------------------------------

Upon termination of this contract for any reason, MR. BOWER promises that he
shall promptly return to CNB or its designated representative any Confidential
Information, automobile, insurance cards, owner’s cards, keys, credit cards, or
other CNB property, in his possession.

MR. BOWER further promises that he will not take, keep, or record copies,
duplications or reproductions of the Confidential Information or other property
subject to this Agreement after termination of this Agreement.

7. COVENANT NOT TO COMPETE: As additional consideration to CNB for entering this
Agreement, and for granting the severance benefits described in Paragraph 8
below which are a new benefit, MR. BOWER covenants that he shall not compete
against CNB, its parent, affiliates or subsidiaries, either directly or
indirectly, by taking employment, gratuitously assisting or serving as an
independent contractor, consultant, partner, director or officer with a
competitor of CNB, or starting his own business which would compete directly or
indirectly with CNB, or have a material interest in any business, corporation,
partnership, LLC, savings and loan, bank, financial institution, brokerage, or
other venture which competes directly or indirectly with CNB while he is
employed by CNB and until the earlier of the following: (i) the expiration of a
period of three (3) years following the date on which MR. BOWER is last employed
by CNB or (ii) the date of a change in control of CNB, as defined in Section 8.
For the purpose of defining and enforcing this covenant, CNB’s competitors will
be identified at the time it seeks enforcement of this covenant. This
determination shall be based on CNB’s market area and CNB’s plans for expansion
or acquisition into other market areas at the time enforcement of this covenant
is sought.

The Parties also agree that indirect competition shall include the instances
stated above but involving MR. BOWER’s spouse or children.

 

5



--------------------------------------------------------------------------------

The Parties further agree that MR. BOWER’s covenant not to compete shall apply
in the event of his regular retirement or voluntary termination of his
employment hereunder. MR. BOWER agrees in this regard that the security provided
by this Agreement is adequate consideration for his covenant not to compete.

MR. BOWER agrees that the relevant public policy and legal aspects of covenants
not to compete have been discussed with him and that every effort has been made
to limit the restrictions placed upon MR. BOWER to those that are reasonable and
necessary to protect CNB’s legitimate interests. MR. BOWER acknowledges that,
based upon his education, experience, and training, the non-compete and
non-solicitation provisions of this Section 7 will not prevent Mr. BOWER from
earning a livelihood and supporting MR. BOWER and his family during the relevant
time-period.

The existence of a claim, charge, or cause of action by MR. BOWER against CNB or
any of its affiliates shall not constitute a defense to the enforcement by CNB
of the foregoing restrictive covenants, but such claim, charge, or cause of
action shall be litigated separately.

If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, the court is hereby expressly authorized to modify this
Agreement or to interpret this Agreement to extend only over the maximum period
of time, range of activities, or geographic areas as to which it may be
enforceable.

8. SEVERANCE PAY: If MR. BOWER’s employment is terminated without cause, whether
or not a change in control of CNB has occurred, MR. BOWER shall be entitled to
severance benefits equal to 2.99 times his base salary for the year in which his
employment ends plus 2.99 times the average of MR. BOWER’s incentive pay bonuses
for the three (3) years

 

6



--------------------------------------------------------------------------------

preceding the year in which his employment is terminated hereunder. This
severance pay shall be tendered to Mr. BOWER in cash in lump sum following the
end of his employment with CNB. MR. BOWER shall also be entitled to this
severance pay if he voluntarily terminates his employment with CNB after a
change in control for any of the following reasons after providing CNB notice
within ninety (90) days of the occurrence of the event and a thirty (30) day
opportunity to cure:

 

  A. Reduction in title or responsibilities;

 

  B. Assignment of duties or responsibilities inconsistent with MR. BOWER’S
status as President and CEO;

 

  C. A reduction in salary or other benefits; and, or,

 

  D. Reassignment to a location greater than 25 miles from the location of
MR. BOWER’s office on the date of change and control.

For the purposes of this Agreement, a “change in control” shall include but not
be limited to the following:

 

  1. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
stock;

 

  2. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
assets;

 

  3. Acquisition by a third party or group acting in concert of stock sufficient
to elect a majority of directors to the Board of CNB or CNB Financial
Corporation; or,

 

  4. Ownership of more than 50% of CNB Financial Corporation stock by a single
person or entity or more than one person or entity acting as a group.

Notwithstanding anything in this Agreement to the contrary, it will be a
condition to MR. BOWER’s right to receive any severance benefits under this
Section 8 that he execute and deliver to CNB no later than fifty-three (53) days
following the date of termination and not revoke a release of claims in favor of
CNB in the form as may be reasonably prescribed by CNB. Severance payments

 

7



--------------------------------------------------------------------------------

and benefits will commence following the expiration of the sixty (60) day period
following termination of employment, provided that MR. BOWER has executed and
delivered and not revoked the release no later than fifty-three (53) days
following the date of termination and such release is effective upon the
sixtieth (60th) day following termination of employment.

A form of the release which MR. BOWER will be required to sign in order to
receive the foregoing benefits is attached hereto incorporated in this Agreement
as Exhibit A, and MR. BOWER hereby expressly approves it.

9. TERMINATION: This Agreement may be terminated on the occurrence of any of the
following events and if terminated under this paragraph, MR. BOWER shall not be
entitled to severance benefits under Paragraph 8:

 

  A. The execution of a written agreement between CNB and MR. BOWER to terminate
this Agreement;

 

  B. MR. BOWER’s death;

 

  C. MR. BOWER’s breach of any term or condition of this Agreement;

 

  D. MR. BOWER’ s failure or refusal to comply with such reasonable policies,
directions, standards and regulations that CNB may establish from time to time;

 

  E. MR. BOWER’s inability to fully and competently perform his duties hereunder
for a period of 180 continuous days due to physical, mental or psychological
illness, injury or condition; or,

 

  F. MR. BOWER ceases to qualify for his offices and responsibilities under this
Agreement pursuant to any statute or regulation, now or hereafter issued by the
United States of America, the Federal Reserve, the Pennsylvania Department of
Banking or other regulatory agency or body duly invested with authority over
CNB, its parent or affiliate(s).

 

8



--------------------------------------------------------------------------------

10. NOTICES: All notices or communications required by or bearing upon this
Agreement or between the Parties shall be in writing and sent by First Class
Mail to the Parties as follows unless otherwise specified above:

 

CNB Financial Corporation

CNB Bank

Attention: Chairperson of the Board

31 South Second Street

P.O. Box 42

Clearfield, PA 16830

  

Joseph B. Bower, Jr.

c/o CNB Bank

P.O. Box 42

31 South Second Street

Clearfield, PA 16830

11. NON-ASSIGNMENT: The Parties acknowledge the unique nature of services to be
provided by MR. BOWER under this Agreement, the high degree of responsibility
borne by him and the personal nature of his relationship to CNB’S Board of
Directors and customers. Therefore, the Parties agree that MR. BOWER may not
assign this Agreement.

12. ARBITRATION: The Parties agree that all disputes or questions arising under
this Agreement or because of their employment relationship shall be submitted to
arbitration by three {3) arbitrators. Each Party shall select one (1)
arbitrator, and then those two (2) arbitrators shall select a third (3)
arbitrator. The arbitrators’ decision need not be unanimous. Arbitration shall
be conducted at a private location in Clearfield County convenient to the
parties. The arbitrators must reach and give notice of their decision within
five (5) days after completion of an arbitration. The Pennsylvania Uniform
Arbitration Act, 42 Pa.C.S.A. §57301 et. sec. shall govern arbitrations
hereunder. CNB shall compensate the arbitrators and stenographer if used. CNB
shall also pay for the arbitration room. Each party shall pay their attorney
fees and other costs.

13. LIMITATION ON PAYMENTS: In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to MR. BOWER (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986,

 

9



--------------------------------------------------------------------------------

as amended (the “Code”) and (ii) but for this Section 13, would be subject to
the excise tax imposed by Section 4999 of the Code, than MR. BOWER’s severance
benefits shall be either:

A. delivered in full (the “Full Amount”), or

B. delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code (the “Reduced Amount”).

MR. BOWER shall only be entitled to delivery of the Full Amount if, on an
after-tax basis after taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, payment of the
Full Amount would result in MR. BOWER receiving an amount equal to or greater
than 110% of the Reduced Amount. If MR. BOWER is entitled to receive the Reduced
Amount, the payments and/or benefits to be provided under this Agreement shall
be reduced, but not below zero, by first reducing or eliminating those payments
or benefits which are not payable in cash and then by reducing or eliminating
cash payments. Unless CNB and MR. BOWER otherwise agree in writing, any
determination required under this Section 13 shall be made in writing by CNB’s
independent public accountants, whose determination shall be conclusive and
binding upon CNB and MR. BOWER for all purposes. For purposes of making the
calculations required by this Section 13, the accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. CNB and MR. BOWER shall furnish such
information and documents as the accountants may reasonably request in order to
make a determination under this Section. CNB shall bear all costs the
accountants may reasonably incur in connection with any calculations
contemplated by this Section 13.

 

10



--------------------------------------------------------------------------------

14. COMPLIANCE WITH SECTION 409A OF THE CODE: MR. BOWER and CNB acknowledge that
each of the payments and benefits promised to MR. BOWER under this Agreement
must either comply with the requirements of Section 409A of the Code
(“Section 409A”), and the regulations thereunder or qualify for an exception
from compliance. To that end, MR. BOWER and CNB agree that the payment described
in section 8 is intended to be excepted from compliance with Section 409A as a
short-term deferral pursuant to Treasury Regulation Section 1.409A-1(b)(4).

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred to and
paid on the later of the date sixty (60) days after MR. BOWER’s earliest
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if MR. BOWER is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1(i)) on the date of his
separation from service, the first day of the seventh month following
MR. BOWER’s separation from service. Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.

15. INJUNCTIVE RELIEF: MR. BOWER acknowledges and accepts that his compliance
with his Agreements in Sections 6, 7 and/or 8 is an integral part of the
consideration to be received by CNB and is necessary to protect the equity
value, business and goodwill and other proprietary interests of CNB. MR. BOWER
acknowledges that a breach of his Agreements in Sections 6, 7 and/or 8 will
result in irreparable and continuing damage to CNB and the business of CNB for
which the remedies at law will be inadequate, and agrees that, in the event of
any breach of the aforesaid Agreements, CNB and its successors and assigns shall
be entitled to seek injunctive relief and to any such other and further relief
as may be proper.

 

11



--------------------------------------------------------------------------------

16. ENFORCEABILITY: If any provision of this Agreement shall be found by a court
with proper jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be deemed to be modified, narrowed, or restricted only
to the limited extent and in the manner necessary to render the same valid and
enforceable, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified, narrowed, or restricted.

17. GENERAL PROVISIONS:

 

  A. This Agreement shall be governed by the laws of Pennsylvania;

 

  B. In construing or interpreting this Agreement, “CNB” and “MR. BOWER” shall
mean, wherever applicable, the singular or plural, the masculine or the
feminine, individual, individuals, partnership or corporation, as the case may
be;

 

  C. This Agreement represents the sole agreement of the parties on these
subjects and supersedes all prior communications, representations and
negotiations, whether oral or written;

 

  D. This Agreement can only be modified or amended by the prior written consent
of both parties hereto;

 

  E. Jurisdiction and venue shall rest in the Court of Common Pleas of
Clearfield, Pennsylvania, for all suits, claims and causes of action whatsoever;

 

  F. Failure by either Party to pursue remedies or assert rights under this
Agreement shall not be construed as waiver of that party’s rights or remedies,
nor shall a party’s failure to demand strict compliance with the terms and
conditions of this Agreement prohibit or estop that party from insisting upon
strict compliance in the future; and

 

  G. The Parties deem that the terms of this Agreement are unique, and in
addition to their other rights and remedies at law, and at equity, either Party
shall have the right to specifically enforce the terms of this Agreement.

 

  H. This Agreement shall bind the Parties’ heirs, successors, representatives,
related corporations and assigns.

 

12



--------------------------------------------------------------------------------

  I. Notwithstanding anything herein contained to the contrary, and payment to
MR. BOWER by CNB, whether pursuant to this Agreement or otherwise, are subject
to and conditioned upon their compliance with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any regulations
promulgated thereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date written
above for the purposes herein contained.

 

CNB FINANCIAL CORPORATION     MR. BOWER By:   /s/ Dennis L. Merrey     By:   /s/
Joseph B. Bower, Jr.   Dennis L. Merrey, Chairman       Joseph B. Bower, Jr. By:
  /s/ Richard L. Greslick, Jr.         Richard L. Greslick, Jr., Secretary      
CNB BANK     By:   /s/ Dennis L. Merrey         Dennis L. Merrey, Chairman      
By:   /s/ Richard L. Greslick, Jr.         Richard L. Greslick, Jr., Secretary  
   

 

13